Exhibit 10.02

Name of Grantee: ______________ (“Grantee”)

WEST CORPORATION

Performance-Based Restricted Stock Unit Award Agreement

This Performance-Based Restricted Stock Unit Award Agreement (“Agreement”) is
made as of the Grant Date (as defined below) between Grantee and West
Corporation, a Delaware corporation (the “Company”).

The undersigned Grantee acknowledges receipt of an award (the “Award”) of
performance-based Restricted Stock Units from the Company under the Company’s
Amended and Restated 2013 Long-Term Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan, a copy of which Plan, as in effect on the
date hereof, is attached hereto as Exhibit A. Capitalized terms not defined
herein shall have the meanings specified in the Plan. The undersigned Grantee
agrees with the Company as follows:

1. Effective Date. This Agreement shall take effect as of September 14, 2015,
which is the date of grant of the Award (the “Grant Date”).

2. RSUs Subject to Award. The Award consists of Restricted Stock Units (the
“RSUs”), representing the right to acquire shares of Common Stock, par value
$0.001 per share, of the Company (“Share”), with a target opportunity equal to
[            ] Shares (the “Target Award”). Depending on the Company’s TSR (as
defined below) performance for the three-year period beginning September 1, 2015
(“Commencement Date”) and ending August 31, 2018 (or such shorter period as is
specified in Sections 5 or 6 of this Agreement) (the “Performance Period”),
Grantee may earn 0% to 175% of the Target Award, in accordance with Section 5
hereof. The Grantee’s rights to the RSUs and the Shares issuable in respect of
the RSUs are subject to the restrictions described in this Agreement and the
Plan (which is incorporated herein by reference with the same effect as if set
forth herein in full) in addition to such other restrictions, if any, as may be
imposed by law.

3. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Grantee accepts this Agreement by executing it in the space provided
below and returns such original execution copy to the Company.

4. Forfeiture Risk. Except as provided in Section 5 or Section 6, if the
Grantee’s Employment (as defined below) with the Company and its Subsidiaries
ceases for any reason prior to the expiration of the Performance Period, then
(subject to any contrary provision of this Agreement or any other written
agreement between the Company and the Grantee with respect to vesting and
termination of RSUs granted under the Plan) any and all outstanding unvested
RSUs hereunder shall be automatically and immediately forfeited. For the
avoidance of doubt, termination of Employment for any reason following the final
day of the Performance Period but prior to the Committee’s certification
pursuant to Section 5.C or the issuance of Shares pursuant to Section 7 shall
not result in a forfeiture of the RSUs or Shares hereunder.

 

1



--------------------------------------------------------------------------------

5. Performance-Based Vesting Conditions.

A. General. Subject to (i) the Grantee’s continuous Employment through the end
of the Performance Period, and (ii) the certification by the Committee, or a
subcommittee thereof, of the Company’s performance, and except as otherwise
provided in Section 5 or Section 6, the Grantee shall become vested in the RSUs
and entitled to receive in respect thereof Shares equal to the percentage of the
Target Award determined in accordance with the schedule set forth below, based
on the Company’s TSR performance as compared to the TSR performance of the
Russell 2000 Comparator Group (as defined below) over the Performance Period, as
follows:

 

Performance Level (1)

 

Company TSR Percentile

Rank vs. Russell 2000

Comparator Group (1)

  

Vesting as a Percentage
of Target Award (1) (2)

Below Threshold

  Below the 30th percentile        0%

Threshold

  At the 30th percentile      50%

Target

  At the 55th percentile    100%

Maximum

  At or above the 80th percentile    175%

 

  (1) Between performance levels, the vesting percentage shall be determined
using straight-line interpolation, and Shares issuable in connection with such
vesting will be rounded down to the nearest whole Share.

 

  (2) If the Company’s TSR for the Performance Period is negative but exceeds
the 55th percentile of the Russell 2000 Comparator Group, then the vesting as a
percentage of Target Award will be capped at 100%.

B. Effect of a Change in Control. In the event of a Change in Control (as
defined in the Plan) prior to the end of the Performance Period, the vesting
percentage will be equal to the Prorated CIC Percentage (as defined below) and
the RSUs shall vest and the Shares associated with the RSUs shall become
issuable on the earlier to occur of (i) a Qualifying CIC Termination (as defined
below) of Grantee’s Employment and (ii) the final date of the Performance
Period, provided, in the case of (i) above, Grantee’s Employment remains
continuous until immediately prior to the Qualifying CIC Termination and, in the
case of (ii) above, that Grantee’s Employment remains continuous through the
final day of the Performance Period.

C. Committee Certification. Promptly following the end of the Performance Period
(and promptly following such other dates a determination is provided for
pursuant to this Agreement), the Committee shall determine the vesting
percentage in accordance with the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

6. Termination of Employment.

A. Termination by Reason of Death or Disability. Subject to the remainder of
this Agreement (unless the context otherwise requires), if the Grantee’s
Employment ceases by reason of death or Disability (as defined below) prior to
the final day of the Performance Period, then the RSUs shall vest on the
termination date and Grantee (or Grantee’s beneficiaries) shall be entitled to
receive in respect thereof Shares equal to the Prorated Percentage (as defined
below) of the Target Award.

B. Termination for any other Reason. If the Grantee’s Employment ceases for any
reason other than the reasons specified in Section 6.A, then (subject to any
contrary provision of this Agreement (including, without limitation,
Section 5.B) or any other written agreement between the Company and the Grantee
with respect to vesting and termination of awards granted under the Plan) any
and all outstanding unvested RSUs acquired by the Grantee hereunder shall be
automatically and immediately forfeited.

7. Delivery of Shares Upon Vesting of RSUs. Subject to Sections 15 and 25 hereof
and any deferral election made pursuant to the terms of the West Corporation
Stock Deferral Plan, payout of vested RSUs will be effected in the form of the
issuance of Shares to the Grantee as soon as administratively feasible following
the vesting dates specified above, but in any event no later than forty five
(45) days after each such vesting date, provided that, in the event of a vesting
following a Change in Control, the payout of the vested RSUs will be effected in
the form of the Consideration (as defined in Section 16).

8. Restrictive Covenants. In consideration of the granting of RSUs pursuant to
this Agreement and the Plan, the Grantee hereby agrees to the following terms
and conditions:

A. In order to better protect the goodwill of the Company and to prevent the
disclosure of the Company’s trade secrets and confidential information and
thereby help ensure the long-term success of the business, the Grantee, without
prior written consent of the Company, will not engage in any activity or provide
any services, whether as a director, manager, supervisor, employee, adviser,
consultant or otherwise, for a period of one (1) year following the date of the
Grantee’s termination of Employment with the Company, in connection with the
development, advertising, promotion, or sale of any service which is the same as
or similar to or competitive with any services of the Company (including both
existing services as well as services known to the Grantee, as a consequence of
the Grantee’s Employment with the Company, to be in development):

 

  i. with respect to which the Grantee’s work has been directly concerned at any
time during the one (1) year preceding termination of Employment with the
Company; or

 

  ii. with respect to which during that period of time the Grantee, as a
consequence of the Grantee’s job performance and duties, acquired knowledge of
trade secrets or other confidential information of the Company.

For purposes of this Section 8, it shall be conclusively presumed that Grantee
has knowledge of information that Grantee was directly exposed to through actual
receipt or review of memos or documents containing such information, or through
actual attendance at meetings at which such information was discussed or
disclosed.

 

3



--------------------------------------------------------------------------------

B. The provisions of this Section 8 are not in lieu of, but are in addition to
the continuing obligation of the Grantee (which Grantee hereby acknowledges) to
not use or disclose the Company’s trade secrets and confidential information
known to the Grantee until any particular trade secret or confidential
information becomes generally known (through no fault of the Grantee), whereupon
the restriction on use and disclosure shall cease as of that time. Information
regarding services in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information the Company is
considering for broader use, shall not be deemed generally known until such
broader use is actually commercially implemented.

C. By acceptance of any RSUs granted under this Agreement and the terms of the
Plan, the Grantee acknowledges that if Grantee does not comply with Section 8.A
or 8.B, the Company will be entitled to injunctive relief to compel such
compliance. The Grantee acknowledges that the harm caused to the Company by
Grantee’s breach or anticipated breach of Section 8.A or 8.B is by its nature
irreparable because, among other things, it is not readily susceptible of proof
as to the monetary harm that would ensue. The Grantee consents that any interim
or final equitable relief entered by a court of competent jurisdiction shall, at
the request of the Company, be entered on consent and enforced by any court
having jurisdiction over the Grantee, without prejudice, to any right either
party may have to appeal from the proceedings which resulted in any grant of
such relief.

D. If any of the provisions contained in this Section 8 shall for any reason,
whether by application of existing law or law which may develop after the
Grantee’s acceptance of an offer of the granting of RSUs, be determined by a
court of competent jurisdiction to be overly broad as to scope of activity,
duration, or territory, the Grantee agrees to join the Company in requesting
such court to construe such provision by limiting or reducing it so as to be
enforceable to the maximum extent compatible with then applicable law. If any
one or more of the terms, provisions, covenants, or restrictions of this
Section 8 shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Section 8 shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.

9. Representations and Warranties of the Grantee. The Grantee represents and
warrants that:

A. Authorization. The Grantee has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Grantee’s obligations
hereunder. This Agreement has been duly executed and delivered by Grantee and is
the legal, valid, and binding obligation of Grantee enforceable against Grantee
in accordance with the terms hereof.

B. No Conflicts. The execution, delivery, and performance by the Grantee of this
Agreement and the consummation by the Grantee of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Grantee is subject, (ii) violate any order, judgment or decree applicable to the
Grantee, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Grantee is a
party or by which the Grantee is bound.

 

4



--------------------------------------------------------------------------------

C. Review, etc. The Grantee has thoroughly reviewed this Agreement in its
entirety. The Grantee has had an opportunity to obtain the advice of counsel
(other than counsel to the Company or its Affiliates) prior to executing this
Agreement, and fully understands all provisions of the Plan and this Agreement.

D. Investment Representation. The Grantee hereby represents and covenants that
(a) any Shares acquired upon the vesting of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such Shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Grantee shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any Shares hereunder or (y) is true and
correct as of the date of any sale of any such Share, as applicable. As a
further condition precedent to the delivery to the Grantee of any Shares subject
to the Award, the Grantee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Company’s Board of Directors shall in its sole discretion deem
necessary or advisable.

10. Company Representations.

A. Authorization. The Company has full legal capacity, power, and authority to
execute and deliver this Agreement and to perform the Company’s obligations
hereunder. This Agreement has been duly executed and delivered by the Company
and is the legal, valid, and binding obligation of the Company enforceable
against the Company in accordance with the terms hereof.

B. No Conflicts. The execution, delivery, and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby will not, with or without the giving of notice or lapse of time, or both
(i) violate any provision of law, statute, rule or regulation to which the
Company is subject, (ii) violate any order, judgment or decree applicable to the
Company, or (iii) conflict with, or result in a breach of default under, any
term or condition of any agreement or other instrument to which the Company is a
party or by which the Company is bound.

 

5



--------------------------------------------------------------------------------

11. Nontransferability of Award. The RSUs subject to the Award may not be
offered, sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) by the Grantee
or be subject to execution, attachment or similar process other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or to a trust or entity for the benefit of
Grantee and Grantee’s immediate family for estate planning purposes as approved
by the Company. Any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of such RSUs shall be null and void.

12. Legend. The Grantee understands and agrees that the Company shall cause any
legends that may be required by the Company or by state or federal securities
laws to be placed upon any certificate(s) evidencing ownership of the Shares
issued as a result of vesting of RSUs.

13. Dividends; Voting etc. The Grantee shall not be entitled to any privileges
of ownership with respect to the Shares subject to the Award unless and until,
and only to the extent, such Shares become vested pursuant to the terms of this
Agreement and the Grantee becomes a stockholder of record with respect to such
Shares. Notwithstanding the foregoing, the Grantee shall be entitled to dividend
equivalents equal to any and all dividends or other distributions that would
have been paid with respect to the Shares (for the number of Shares ultimately
determined to be issuable pursuant to this Agreement) in respect of an unvested
RSU (“Unvested RSU”) if such Shares were issued and outstanding on the
applicable record date for the applicable dividend or other distribution on or
after the Grant Date, provided that such dividend equivalents, including without
limitation, regular or extraordinary cash dividends, any distribution of Shares
by reason of a stock dividend, stock split or otherwise, or a distribution of
other securities with respect to an Unvested RSU, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
Unvested RSU remains subject to such restrictions, and shall be promptly
forfeited if and when the Unvested RSU is so forfeited. Any dividend equivalents
with respect to Unvested RSUs shall be paid to the Grantee promptly, without
interest, upon the later of (i) the payment date for the applicable dividend or
distribution and (ii) the issuance of Shares in connection with the vesting of
the Unvested RSUs, subject, in each case, to applicable tax withholding and any
deferral election made pursuant to the terms of the West Corporation Stock
Deferral Plan. References in this Agreement to Unvested RSUs shall refer,
mutatis mutandis, to any such dividend equivalents. Until such time as an RSU is
paid out in the form of Shares, the Grantee will not have any voting rights with
respect to such Shares.

14. Sale of Shares from Vested RSUs. The Grantee understands that the sale of
any Share issued in payout of an RSU will remain subject to (i) satisfaction of
applicable tax withholding requirements, if any, with respect to the vesting of
the associated RSU or transfer of such Share, (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose, and (iii) applicable
requirements of federal and state securities laws.

15. Certain Tax Matters. The Grantee expressly acknowledges the following:

A. The Grantee understands that the Grantee is solely responsible for all tax
consequences to the Grantee in connection with this Award. The Grantee
represents that the Grantee has consulted with any tax consultants the Grantee
deems advisable in connection with the Award and that the Grantee is not relying
on the Company for any tax advice.

 

6



--------------------------------------------------------------------------------

B. The award or vesting of the RSUs acquired hereunder, and the payment of
dividends with respect to such RSUs, may give rise to “wages” subject to
withholding.

C. As a condition precedent to the delivery of Shares upon the vesting of the
Award, the Grantee shall, upon request by the Company, pay to the Company such
amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the Award. If
the Grantee shall fail to advance the Required Tax Payments after request by the
Company, (i) the Company may, in its discretion, deduct any Required Tax
Payments from any amount then or thereafter payable by the Company to the
Grantee and/or (ii) the Committee may authorize the withholding of whole Shares
relating to vested RSUs which would otherwise be delivered to the Grantee having
an aggregate Fair Market Value, determined as of the Tax Date (as defined
below), equal to the Required Tax Payments.

D. The Grantee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole Shares having
an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Company to withhold whole Shares relating to
vested RSUs which would otherwise be delivered to the Grantee having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the
Required Tax Payments, (4) any combination of (1), (2) and (3), or (5) any other
method authorized by the Committee in its sole discretion and permitted by the
Plan and applicable law. Shares to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a Share which would be required to satisfy any such obligation shall
be disregarded and the remaining amount due shall be paid in cash by the
Grantee. No certificate representing a Share shall be delivered until the
Required Tax Payments have been satisfied in full.

16. Adjustments.

A. In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Shares other than a regular cash dividend, the Award
shall be equitably adjusted by the Committee. If any adjustment would result in
a fractional security being subject to the Award, the Company shall pay the
Grantee in connection with the first vesting, in whole or in part, occurring
after such adjustment, an amount in cash determined by multiplying (i) such
fraction (rounded to the nearest hundredth) by (ii) the Fair Market Value of
such security on the vesting date as determined by the Committee. The decision
of the Committee regarding any such adjustment and the Fair Market Value of any
fractional security shall be final, binding and conclusive.

 

7



--------------------------------------------------------------------------------

B. In the event of a Change in Control pursuant to which the consideration paid
in respect of the outstanding Shares not subject to vesting is solely or
partially in the form of cash, then with respect to any RSUs which are unvested
immediately following the Change in Control (“Unvested CIC RSUs”), the Company
shall be obligated to deposit with a federally chartered financial institution
as escrow agent (the “Escrow Agent”), to be held subject to the provisions of
the Agreement for the benefit of Grantee an amount of cash that would have been
payable in respect of the Shares issuable on account of the Unvested CIC RSUs
had they been vested immediately prior to the Change in Control (“Cash
Consideration”).

C. In the event of a Change in Control pursuant to which the consideration paid
in respect of the outstanding Shares not subject to vesting is solely or
partially in the form of non-cash consideration, then, prior to the Change in
Control and in accordance with applicable law, the Committee shall establish
procedures to afford Grantee a reasonable opportunity to elect to convert all or
a portion of the non-cash consideration that would have been payable in respect
of any Unvested CIC RSUs had they been vested immediately prior to the Change in
Control (the “Non-Cash Consideration”) into cash based on the fair market value
of the Non-Cash Consideration as of the closing date for the Change in Control
(“Converted Cash Consideration”). The Company shall be obligated to deposit with
the Escrow Agent, to be held subject to the provisions of the Agreement for the
benefit of Grantee, any Converted Cash Consideration and any Non-Cash
Consideration.

D. Any Cash Consideration, Converted Cash Consideration or Non-Cash
Consideration (collectively, “Consideration”) placed in escrow pursuant to
Section 15 shall be paid to the Grantee promptly upon the vesting, if any, of
the Unvested CIC RSUs associated with such Consideration.

E. References in this Agreement to the RSUs or Shares shall refer, mutatis
mutandis, to any such Consideration.

17. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the Shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of RSUs or delivery of
Shares hereunder, the RSUs subject to the Award shall not vest nor Shares be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

18. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Grantee, or any provision of the
Agreement or the Plan, give or be deemed to give the Grantee any right to
continued Employment by the Company, or any Affiliate of the Company or affect
in any manner the right of the Company or any Affiliate of the Company to
terminate the Employment of any person at any time.

 

8



--------------------------------------------------------------------------------

19. Award Subject to Clawback. The Award and any Shares acquired pursuant to
this Award are subject to forfeiture, recovery by the Company or other action
pursuant to any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

20. Certain Terminations Prior to a Change in Control. If the Grantee’s
Employment is terminated by the Company or its Affiliate without Cause prior to
a Change in Control at the direction or request of any person or group
contemplating a Change in Control, and a Change in Control involving such person
or group is thereafter consummated within 12 months following such direction or
request, then the Grantee shall be entitled to receive the consideration Grantee
would have received in connection with the Change in Control had the termination
occurred immediately following the Change in Control.

21. General.

A. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to:

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

Attention: General Counsel

and if to the Grantee, to the last known mailing address of the Grantee
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

B. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Grantee and his or her heirs, executors, administrators, successors and
assigns.

C. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

D. Agreement Subject to the Plan. This Agreement is subject to the provisions of
the Plan, including Section 5.8 relating to a Change in Control, and shall be
interpreted in accordance therewith. The Grantee hereby acknowledges receipt of
a copy of the Plan.

 

9



--------------------------------------------------------------------------------

E. Entire Agreement. This Agreement and the Plan constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.

F. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

G. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Grantee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

22. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

23. Definitions. The initially capitalized term Grantee shall have the meaning
set forth on the first page of this Agreement. Initially capitalized terms not
otherwise defined herein shall have the meaning provided in the Plan, and, as
used herein, each of the following terms shall have the applicable meaning set
forth below:

“Beginning Stock Value” means the average of the closing transaction prices of a
share of common stock of a company, as reported on the principal national stock
exchange on which such common stock is traded, for the 20 trading day period
immediately preceding the Commencement Date.

“Cause” shall have the meaning set forth in the Employment Agreement; provided
that if the Grantee has no employment agreement with such definition, then
“Cause” shall mean the occurrence of any of the following: (i) the Committee, in
good faith, determines that the Grantee has engaged, during the performance of
his or her duties, in significant objective acts or omissions constituting
dishonesty, willful misconduct or gross negligence relating to the business of
the Company or (ii) a plea of guilty or nolo contendere by the Grantee, or
conviction of the Grantee, for a felony.

“Disability” shall mean the inability of Grantee to perform substantially
Grantee’s duties and responsibilities due to a physical or mental condition
(i) that would entitle such holder to benefits under the Company’s long-term
disability plan (or similar disability plan of the Company or a Subsidiary in
which Grantee is a participant) or if the Committee deems it relevant, any
disability rights provided as a matter of local law or (ii) if such holder is
not eligible for long-term disability benefits under any plan sponsored by the
Company or a Subsidiary, that would, as determined by the Committee, entitle
such holder to benefits under the Company’s long-term disability plan if such
holder were eligible therefor. In the event of a dispute, the determination of
whether Grantee has incurred a Disability will be made by the Committee and may
be supported by the advice of a physician competent in the area to which such
Disability relates.

 

10



--------------------------------------------------------------------------------

“Employment” shall mean the Grantee’s employment with the Company or one of its
Subsidiaries. Unless the Committee provides otherwise, a change in the capacity
in which the Grantee is employed by the Company and/or its Subsidiaries or a
change in the entity by which the Grantee is employed will not be deemed a
termination of Employment so long as the Grantee continues as an employee of the
Company and/or one of its Subsidiaries. If the Grantee’s relationship is with a
Subsidiary and that entity ceases to be a Subsidiary, the Grantee will be deemed
to cease Employment when the entity ceases to be a Subsidiary unless the Grantee
transfers Employment to the Company or its remaining Subsidiaries. For purposes
of this Agreement, “employment” shall not include any consulting services
rendered by the Grantee under the terms of Grantee’s Employment Agreement.

“Employment Agreement” means the employment agreement, if any, between the
Grantee and the Company or any of its Subsidiaries.

“Ending Stock Value” means the average of the closing transaction prices of a
share of common stock of a company, as reported on the principal national stock
exchange on which such common stock is traded, for the 20 trading day period
ending on the last day of the Performance Period.

“Good Reason” means, without the Grantee’s express written consent, the
occurrence of any of the following events after a Change in Control:

 

  (i) either (A) a reduction in any material respect in the Grantee’s
position(s), duties or responsibilities with the Company, as in effect during
the 90-day period immediately prior to such Change in Control, or (B) an adverse
material change in the Grantee’s reporting responsibilities, titles or offices
with the Company as in effect immediately prior to such Change in Control;

 

  (ii) a reduction of 20 percent (20%) or more in the Grantee’s rate of annual
base salary as in effect immediately prior to such Change in Control or as the
same may be increased from time to time thereafter;

 

  (iii) any requirement of the Company that the Grantee be based more than 50
miles from the facility where the Grantee is based immediately prior to such
Change in Control;

 

  (iv) the failure of the Company to provide the Grantee with target bonus
opportunities (excluding equity-based compensation or equity-based benefits)
that are substantially comparable in the aggregate to the target bonus
opportunities provided to the Grantee by the Company and its Affiliates
immediately prior to such Change in Control; or

 

  (v) any material breach of Grantee’s change in control severance agreement or
Employment Agreement, if any;

provided, however, that (x) the Grantee provides written notice to the Company
of the occurrence of any of the events set forth in clauses (i) – (v) of this
definition within 90 days after the Grantee has knowledge of the circumstances
constituting such event; (y) the Company fails to correct the circumstances
resulting in any of the events set forth in clauses (i) – (v) within 30 days
after such notice; and (z) the Grantee resigns within six months after the
initial existence of such circumstances. For purposes of this Agreement, an
isolated, insubstantial and inadvertent action taken in good faith and which is
remedied by the Company or any of its Affiliates promptly after receipt of
notice thereof given by the Grantee shall not constitute Good Reason.

 

11



--------------------------------------------------------------------------------

“Post-CIC Proration Factor” means a fraction, the numerator of which is the
number of calendar days in the Performance Period beginning on the date
following the Change in Control and ending on the final date of the Performance
Period and the denominator of which is the number of calendar days in the
Performance Period.

“Post-Termination Proration Factor” means a fraction, the numerator of which is
the number of calendar days in the Performance Period beginning on the date
following the termination date and ending on the final date of the Performance
Period and the denominator of which is the number of calendar days in the
Performance Period.

“Pre-CIC Performance Percentage” means the percentage calculated pursuant to
Section 5.A, provided that the Performance Period, solely for purposes of such
calculation, is defined as the period beginning on the Commencement Date and
ending on the date of the Change in Control.

“Pre-CIC Proration Factor” means a fraction, the numerator of which is the
number of calendar days that have elapsed during the Performance Period through
and including the date of the Change in Control and the denominator of which is
the number of calendar days in the Performance Period.

“Pre-Termination Performance Percentage” means the percentage calculated
pursuant to Section 5.A, provided that the Performance Period, solely for
purposes of such calculation, is defined as the period beginning on the
Commencement Date and ending on the termination date.

“Pre-Termination Proration Factor” means a fraction, the numerator of which is
the number of calendar days that have elapsed during the Performance Period
through and including the date of termination and the denominator of which is
the number of calendar days in the Performance Period.

“Prorated CIC Percentage” means the sum of (i) (A) the Pre-CIC Performance
Percentage multiplied by (B) the Pre-CIC Proration Factor, plus (ii)(A) 100%
multiplied by (B) the Post-CIC Proration Factor.

“Prorated Percentage” means the sum of (i) (A) the Pre-Termination Performance
Percentage multiplied by (B) the Pre-Termination Proration Factor, plus (ii)(A)
100% multiplied by (B) the Post-Termination Proration Factor.

“Qualifying CIC Termination” means termination of Grantee’s Employment during
the period beginning on the Change in Control and ending on the two year
anniversary of the Change in Control for any reason other than:

 

  (i) by the Company or any of its Affiliates for Cause; or

 

12



--------------------------------------------------------------------------------

  (ii) by the Grantee for any reason other than a Good Reason.

“Russell 2000 Comparator Group” means the companies that are included in the
Russell 2000 Index (including the Company) on both the first day and the last
day of the applicable Performance Period.

“TSR” means a company’s cumulative total shareholder return as measured by
dividing (i) the sum of (A) the cumulative amount of dividends for the
applicable Performance Period, assuming dividend reinvestment, plus (B) the
difference equal to the Ending Stock Value for the applicable Performance Period
minus the Beginning Stock Value, by (ii) the Beginning Stock Value.

24. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

25. Compliance With Section 409A of the Code. This Award is intended to be
exempt from or comply with Section 409A of the Code, and shall be interpreted
and construed accordingly. To the extent this Agreement provides for the Award
to become vested and be settled upon the Grantee’s termination of employment,
the applicable Shares shall be transferred to the Grantee or his or her
beneficiary upon the Grantee’s “separation from service,” within the meaning of
Section 409A of the Code; provided that if the Grantee is a “specified
employee,” within the meaning of Section 409A of the Code, then to the extent
the Award constitutes nonqualified deferred compensation, within the meaning of
Section 409A of the Code, such Shares shall be transferred to the Grantee or his
or her beneficiary upon the earlier to occur of (i) the six-month anniversary of
such separation from service and (ii) the date of the Grantee’s death.

[Remainder of the page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Grantee has executed this
Agreement as of the Grant Date.

 

GRANTEE  

 

[Grantee Name]

 

WEST CORPORATION By:     Name:   Thomas B. Barker Title:   Chief Executive
Officer



--------------------------------------------------------------------------------

EXHIBIT A

WEST CORPORATION

AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN